Citation Nr: 0014041	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1941 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for a right knee disorder, a left knee disorder, 
and a low back disorder, as secondary to a service-connected 
disability of Achilles tendon rupture of the left foot.  The 
veteran submitted a notice of disagreement in November 1998, 
and the RO issued a statement of the case in November 1998.  
The veteran submitted a substantive appeal in December 1998.

In the May 2000 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran is unable to secure gainful employment as a result of 
his service-connected disability, raising the issue of a 
total disability rating based on individual unemployability 
(TDIU) for the first time. As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
current disability and a causal nexus of a left knee 
disorder, a right knee disorder, and a low back disorder to a 
service-connected disability.


CONCLUSION OF LAW

The claims for service connection for a right knee disorder, 
a left knee disorder, and a back disorder are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Service connection is in effect for a ruptured Achilles 
tendon of the left foot, rated 10 percent disabling under 
diagnostic code 5271.  Records in the claims folder reflect 
that the veteran was not actively treated for the injury; 
that the Achilles tendon atrophied; and that the injury has 
resulted in restricted motion of the veteran's left foot.  A 
January 1998 statement by the veteran's treating physician 
(an orthopaedic surgeon) indicates that the service-connected 
disability, over the years, has created a constant gait with 
limping, arthritic changes at the level of both knees, and 
misalignment of the veteran's spine.  The treating physician 
also noted that there was a combination of arthritic and 
post-traumatic arthritis in the lumbar spine, and that all 
these changes are related to the initial injury of the 
veteran's Achilles tendon in service.  A June 1998 VA 
examination diagnosed the veteran with very minimal narrowing 
of bilateral knee joint space, and grade I lumbar 
spondylolisthesis L4, L5 with compression deformity of L3, 
L4.  For purposes of well-groundedness, the evidence of 
record is presumed true and tends to show an in-service 
injury for which service connection is in effect, a causal 
nexus to a service-connected disability, and current 
disability.

In light of this evidence, the Board finds that the veteran 
has presented plausible claims for service connection for a 
right knee disorder, a left knee disorder, and a low back 
disorder.  As such, the claims are well grounded.


ORDER

The claims of entitlement to service connection for a right 
knee disorder, a left knee disorder, and a low back disorder 
are well grounded.  To this extent only, the appeal is 
granted.


REMAND

The veteran's claims are plausible, and therefore well 
grounded.  However, having found that the veteran's claims 
are plausible does not end the Board's inquiry.  Rather, in 
this case, it places upon VA the duty to assist the veteran 
in the development of his claims.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

In the veteran's substantive appeal, the veteran reported 
being examined by a private physician, and that this 
physician linked a right knee disorder, a left knee disorder, 
and a low back disorder to the service-connected ruptured 
Achilles tendon of the left foot.  A review of the record 
reflects that the veteran's gait is abnormal, that he drags 
his left leg, that he continues to have pain and weakness 
with prolonged standing and walking, and that he has 
difficulty walking on his heels and toes due to balance 
problems.  Here, there is a reasonable possibility that the 
disorders claimed by the veteran may be present and that the 
service-connected ruptured Achilles tendon may be implicated 
in causing such disorders.  Under the circumstances, the 
veteran should undergo a VA compensation examination to 
ascertain any interrelationship in this case between any 
disorder, including arthritis, that may be present and the 
service-connected ruptured Achilles tendon of the left foot.  
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the claimed disorders since 
1998.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.


2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any disorder-
including arthritis-of the right knee, 
left knee, and the lower back.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's disorders, including whether it 
is at least as likely as not that 
residuals of the veteran's service-
connected ruptured Achilles tendon of the 
left foot (or any other service-connected 
disability) caused or increased the 
disability found in the right knee, left 
knee, or lower back. The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case. The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.


3.  The RO should then review the 
veteran's claims for service connection 
for a right knee disorder, a left knee 
disorder, and a low back disorder.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



